Pannell, Judge.
1. Case No. 47367 is an appeal from the revocation of the probationary portion of a sentence, based upon the admission of testimony at the hearing claimed to be tainted by illegal search and seizure. There being sufficient evidence other than that claimed to be inadmissible upon which to base the revocation of the probationary sentence, this case is controlled adversely to the appellant by the decision of this court in Cooper v. State, 118 Ga. App. 57 (162 SE2d 753).
2. Case No. 47384 is an appeal from the order of the trial judge denying bail pending the appeal in case No. 47367. This case is controlled by the decision of this court upon a motion of defendant to be admitted to bail filed in this court. See Morrison v. State, 126 Ga. App. 565 (191 SE2d 449).

Judgments affirmed.


Hall, P. J., and Quillian, J., concur.